EXHIBIT CALPINE CORPORATION DIRECTOR'S RESTRICTED STOCK AGREEMENT (Pursuant to the 2008 Director Incentive Plan) This Restricted Stock Agreement ("Agreement"), entered into on the day of , 20 (the "Grant Date"), which is the date on which the Award described below was approved in accordance with the Plan (as defined below), between Calpine Corporation, a Delaware corporation (the "Company"), and , (the "Director"). Except as otherwise provided herein, or unless the context clearly indicates otherwise, capitalized terms not otherwise defined herein shall have the same definitions as provided in the Plan. WHEREAS, to carry out the purposes of the Calpine Corporation 2008 Director Incentive Plan (the "Plan"), shares of restricted Common Stock (as defined below) are hereby granted to the Director in accordance with this Agreement; and WHEREAS, the Company and Director agree as follows: 1.
